Exhibit 3.5 AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES D 6% CONVERTIBLE PREFERRED STOCK OF PSM HOLDINGS, INC. Pursuant to Section of the Delaware General Corporation Law PSM Holdings, Inc. (the “ Company ”), a corporation organized and existing under the laws of the State of Delaware, hereby certifies that pursuant to the provisions of Section 242 of the Delaware General Corporation Law, its Board of Directors adopted the following resolution, which resolution remains in full force and effect as of the date hereof: WHEREAS , the Board of Directors of the Company (the “ Board of Directors ”) is authorized, within the limitations and restrictions stated in the Certificate of Incorporation of the Company (the “ Certificate of Incorporation ”), to fix by resolution or resolutions the designation of preferred stock and the powers, preferences and relative participating, optional or other special rights and qualifications, limitations or restrictions thereof, including, without limiting the generality of the foregoing, such provisions as may be desired concerning voting, redemption, dividends, dissolution or the distribution of assets, conversion or exchange, and such other subjects or matters as may be fixed by resolution or resolutions of the Board of Directors under the Delaware General Corporation Law; WHEREAS , the Certificate of Incorporation of the Company authorizes 10,000,000 shares of preferred stock, $0.001 par value per share (the “ Preferred Stock ”); WHEREAS , on March 31, 2014, the Company filed the original Certificate of Designations, Preferences and Rights of Series D 6% Convertible Preferred Stock of the Company (the “ Existing Certificate of Designations ”) for the Series D 6% Convertible Preferred Stock (the “ Series D Preferred Stock ”); WHEREAS , it is the desire of the Board of Directors of the Company, pursuant to its authority as aforesaid, to amend and restate the Existing Certificate of Designations as set forth herein; and WHEREAS , pursuant to Section 3(a) of the Existing Certificate of Designations, on or before November 24, 2014, the Company obtained the affirmative vote of the holders of at least a majority of the shares of Series D Preferred Stock outstanding at the time of the vote approving the amendments set forth herein. NOW, THEREFORE, BE IT RESOLVED, that the Existing Certificate of Designations be amended and restated as follows: 1.
